         Case 1:19-cv-03031-BAH Document 1 Filed 10/10/19 Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 HERMINIO DIAZ PEREZ
 c/o 519 H Street NW
 Washington, DC 20001

        Plaintiff,

 v.                                                         Civil Action No. __________________
 SOUSSI, INC.
 d/b/a SOUSSI RESTAURANT
 2228 18th Street NW
 Washington, DC 20009

 SOFIA GRACE
 a/k/a SOFIA SAROUIDI
 14804 Stonegate Terrace
 Silver Spring, MD 20905

        Defendants.


                                        COMPLAINT

1.     Plaintiff worked at Defendants’ Moroccan restaurant, “Soussi.” While he worked at

Soussi, Defendants did not pay him the D.C. minimum wage and overtime wages.

2.     Plaintiff brings this action to recover damages for Defendants’ willful failure to pay mini-

mum and overtime wages, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201 et seq.; the District of Columbia Minimum Wage Act Revision Act (“DCMWA”), D.C.

Code, § 32-1001 et seq.; and the District of Columbia Wage Payment and Collection Law

(“DCWPCL”), D.C. Code § 32-1301 et seq.

                                    Jurisdiction and Venue

3.     Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C. § 1367 (supplemental jurisdiction).
           Case 1:19-cv-03031-BAH Document 1 Filed 10/10/19 Page 2 of 10



4.      Venue is proper pursuant to 28 U.S.C. § 1391(b), because all Defendants reside in this

district, or a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred

in this district.

                                               Parties

5.      Plaintiff Herminio Diaz Perez is an adult resident of the District of Columbia.

6.      Defendant Soussi, Inc. is a District of Columbia corporate entity. It does business as

Soussi Restaurant. Its principal place of business is located at 2228 18th Street NW, Washington,

DC 20009. Its registered agent for service of process is Jamal Sahri, 2228 18th Street NW,

Washington, DC 20009.

7.      Defendant Sofia Grace is an adult resident of Maryland. She resides at 14804 Stonegate

Terrace, Silver Spring, MD 20905. She is an owner and officer of Defendant Soussi, Inc. She ex-

ercises control over the operations of Soussi, Inc. — including its pay practices.

                                        Factual Allegations
8.      Defendants own and operate the restaurant “Soussi,” located at 2228 18th Street NW,

Washington, DC 20009.

9.      Plaintiff worked at Soussi from approximately June 3, 2017 through approximately Au-

gust 11, 2019.

10.     Plaintiff worked at Soussi as a kitchen laborer.

11.     Plaintiff’s job duties at Soussi primarily consisted of washing dishes, preparing hookahs,

and cleaning the restaurant.

12.     Plaintiff typically and customarily worked six days per week.

13.     Plaintiff typically and customarily worked approximately 61.5 hours per week.




                                                  2
          Case 1:19-cv-03031-BAH Document 1 Filed 10/10/19 Page 3 of 10



14.     Plaintiff typically and customarily worked the following schedule:

                                  Start Time           End Time         Hours Worked
          Monday                                           Off
          Tuesday                  2:00 p.m.           11:30 p.m.             9.50
          Wednesday                2:00 p.m.           11:30 p.m.             9.50
          Thursday                 2:00 p.m.           11:30 p.m.             9.50
          Friday                   2:00 p.m.            1:45 a.m.            11.75
          Saturday                 2:00 p.m.            1:45 a.m.            11.75
          Sunday                   2:00 p.m.           11:30 p.m.             9.50
                                                                          61.50 hours

15.     At all relevant times, Defendants paid Plaintiff by the hour.

16.     Defendants paid Plaintiff approximately the following hourly rates:

                           Approximate Dates                Hourly Rates
                       Jun. 03, 2017–Jun. 30, 2018            $12.50
                       Jul. 01, 2018–Aug. 11, 2019            $13.25

17.     But when Plaintiff worked more than forty hours in a workweek, Defendants paid Plain-

tiff a reduced hourly rate for his hours over forty.

18.     At all relevant times, Defendants paid Plaintiff approximately $9.00 per hour for all hours

worked above forty in a workweek.

19.     At all relevant times, Defendants paid Plaintiff with two checks. The first check was for

Plaintiff’s regular hours. The second check was for Plaintiff’s overtime hours.

20.     At all relevant times, Plaintiff worked more than forty hours per workweek for Defend-

ants.

21.     Defendants did not pay Plaintiff overtime wages — or one and one-half times his regular

hourly rate for hours worked in excess of forty in a workweek.

22.     Defendants paid Plaintiff an hourly rate for his overtime hours that was less than his reg-

ular hourly rate.




                                                  3
         Case 1:19-cv-03031-BAH Document 1 Filed 10/10/19 Page 4 of 10



23.    In addition to not paying overtime wages, Defendants did not always pay Plaintiff the ap-

plicable D.C. minimum wage.

24.    The District of Columbia required that employers pay non-exempt employees at least

$11.50 per hour from July 1, 2016 through June 30, 2017, $12.50 per hour from July 1, 2017

through June 30, 2018, $13.25 per hour from July 1, 2018 through June 30, 2019, and $14.00 per

hour from July 1, 2019 through the present. D.C. Code § 32-1003(a).

25.    For example, as seen on the following paystub, for the semimonthly pay period of August

1–15, 2019, Defendants paid Plaintiff for eighty hours at an hourly rate of $13.25.




                                                4
         Case 1:19-cv-03031-BAH Document 1 Filed 10/10/19 Page 5 of 10



26.    Moreover, Plaintiff worked more than just eighty hours from August 1–15, 2019. As

shown by the following timesheet, Plaintiff worked at least 91.74 hours during that period.




27.    Defendants owe Plaintiff approximately $25,621.05 in minimum and overtime wages

(excluding liquidated damages).

28.    Defendant Sofia Grace personally hired Plaintiff

29.    Defendant Sofia Grace personally fired Plaintiff.

30.    Defendant Sofia Grace personally supervised Plaintiff.

31.    Defendant Sofia Grace set Plaintiff’s work schedule.

32.    Defendant Sofia Grace set Plaintiff’s hourly rate.

33.    Defendant Sofia Grace typically and customarily signed Plaintiff’s paychecks.

34.    Defendant Sofia Grace handed Plaintiff his paychecks.

35.    At all relevant times, Defendants had the power to hire and fire Plaintiff.


                                                5
          Case 1:19-cv-03031-BAH Document 1 Filed 10/10/19 Page 6 of 10



36.    At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

37.    At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

38.    At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.

39.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff one and one-half times Plaintiff’s regular rate for all hours worked in excess of forty hours in

any one workweek.

40.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff the applicable D.C. minimum wage.

41.    At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiff all wages legally due to him.

42.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

43.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

44.    At all relevant times, Defendants had employees who handled food products, such as

chicken, shrimp, or vegetables, that had been raised or grown outside of the District of Colum-

bia.

                                              COUNT I
               FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA
45.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

46.    Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).

47.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.


                                                  6
         Case 1:19-cv-03031-BAH Document 1 Filed 10/10/19 Page 7 of 10



§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

48.    Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times his regular hourly rate for hours worked in excess of forty hours in any one workweek.

49.    Defendants’ violations of the FLSA were willful.

50.    For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and

expenses, interest, court costs, and any other relief deemed appropriate by the Court.

                                           COUNT II
   FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE DCMWA
51.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

52.    Each defendant was an “employer” of Plaintiff within the meaning of the DCMWA. D.C.

Code § 32-1002(3).

53.    The DCMWA required that employers pay non-exempt employees at least $11.50 per

hour from July 1, 2016 through June 30, 2017, $12.50 per hour from July 1, 2017 through June

30, 2018, $13.25 per hour from July 1, 2018 through June 30, 2019, and $14.00 per hour from

July 1, 2019 through the present. D.C. Code § 32-1003(a).

54.    The DCMWA requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. D.C.

Code § 32-1003(c).

55.    Defendants violated the DCMWA by knowingly failing to pay the required D.C. mini-

mum wage to Plaintiff.




                                                 7
          Case 1:19-cv-03031-BAH Document 1 Filed 10/10/19 Page 8 of 10



56.     Defendants violated the DCMWA by knowingly failing to pay Plaintiff at least one and

one-half times his regular hourly rate for hours worked in excess of forty hours in any one work-

week.

57.     Defendants’ violations of the DCMWA were willful.

58.     For Defendants’ violations of the DCMWA, Defendants are liable to Plaintiff for unpaid

minimum and overtime wages, an amount equal to three times the unpaid minimum and over-

time wages as liquidated damages, court costs, reasonable attorney’s fees and expenses, interest,

and any other relief deemed appropriate by the Court.

                                            COUNT III
                    FAILURE TO PAY WAGES UNDER THE DCWPCL

59.     Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

60.     Each defendant was an “employer” of Plaintiff within the meaning of the DCWPCL.

D.C. Code § 32-1301(1).

61.     The DCWPCL requires employers to pay an employee who is discharged no later than

the working day following the discharge. D.C. Code § 32-1303(1).

62.     The DCWPCL requires employers to pay an employee who quits or resigns all wages due

upon the next regular payday, or within 7 days from the date of quitting or resigning, whichever

is earlier. D.C. Code § 32-1303(2).

63.     For purposes of the DCWPCL, “wages” include, among other things, minimum and over-

time wages. D.C Code § 32-1301(3).

64.     Defendants violated the DCWPCL by knowingly failing to timely pay Plaintiff all wages

due, including minimum and overtime wages.

65.     Defendants’ violations of the DCWPCL were willful.




                                                  8
            Case 1:19-cv-03031-BAH Document 1 Filed 10/10/19 Page 9 of 10



66.    For Defendants’ violations of the DCWPCL, Defendants are liable to Plaintiff for unpaid

wages, an amount equal to three times the amount of unpaid wages as liquidated damages, rea-

sonable attorney’s fees and expenses, interest, court costs, and any other relief deemed appropri-

ate by the Court.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $102,884.20, and

grant the following relief:

       a.         Award Plaintiff $102,484.20, consisting of the following overlapping elements:

                i.       unpaid overtime wages, plus an equal amount as liquidated damages, pur-

                         suant to the FLSA, 29 U.S.C. § 216;

              ii.        unpaid D.C. minimum and overtime wages, plus three times the amount of

                         unpaid wages as liquidated damages, pursuant to the DCMWA, D.C. Code

                         § 32-1012;

              iii.       unpaid wages, plus three times the amount of unpaid wages as liquidated

                         damages, pursuant to the DCWPCL, D.C. Code §§ 32-1303(4) and 32-

                         1308;

       b.         Award Plaintiff pre-judgment and post-judgment interest as permitted by law;

       c.         Award Plaintiff attorney’s fees and expenses computed pursuant to the matrix ap-

       proved in Salazar v. District of Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000), and updated

       to account for the current market hourly rates for attorney’s services, pursuant to the

       DCWPCL, D.C. Code § 32-1308(b)(1);

       d.         Award Plaintiff court costs (currently, $400.00); and




                                                   9
       Case 1:19-cv-03031-BAH Document 1 Filed 10/10/19 Page 10 of 10



      e.     Award any additional relief the Court deems just.

Date: October 10, 2019                             Respectfully submitted,

                                                   /s/ Justin Zelikovitz
                                                   JUSTIN ZELIKOVITZ, #986001
                                                   DCW AGE L AW
                                                   519 H Street NW
                                                   Washington, DC 20001
                                                   Phone: (202) 803-6083
                                                   Fax: (202) 683-6102
                                                   justin@dcwagelaw.com

                                                   Counsel for Plaintiff




                                             10
